         Case 2:19-cv-05199-RAL Document 18 Filed 05/08/20 Page 1 of 2




                     IN THE UNITED STATES COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BREON LAVELLE SEGREE,                      :      CIVIL ACTION
                                           :
              Plaintiff                    :
                                           :
              v.                           :
                                           :
ANDREW M. SAUL,                            :      No. 19-cv-05199-RAL
Commissioner of Social Security,           :
                                           :
       Defendant                           :


                              MEMORANDUM OPINION

RICHARD A. LLORET                                                            May 8, 2020
U.S. MAGISTRATE JUDGE

       Breon Lavelle Segree was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Mr. Segree contends that the ALJ’s unfavorable

decision was reached in error. Doc. No. 14, at 2–16 (Plaintiff’s Brief). Mr. Segree argues

that (1) the ALJ improperly found some of his impairments to not be severe, at step two;

(2) the ALJ failed to include all of Mr. Segree’s credibly determined limitations into the

Residual Functional Capacity (“RFC”) assessment; and (3) the presiding ALJ’s

appointment was improper under the Appointments Clause of the Constitution. Id. In

response, the Commissioner of Social Security (“Commissioner”) conceded that further

development of the record and evaluation of Mr. Segree’s claim is warranted, and he

requested that this case be remanded. Doc. No. 17 (Defendant’s Uncontested Motion to

Remand). The Commissioner has represented that Mr. Segree’s counsel consented to his

request. See id.

       Because the parties agree that the ALJ erred in the evaluation of Mr. Segree’s

disability claim, Mr. Segree’s request for review is granted, the final decision of the
        Case 2:19-cv-05199-RAL Document 18 Filed 05/08/20 Page 2 of 2




Commissioner is reversed, and this matter is remanded to the Commissioner further

proceedings.



                                             BY THE COURT:



                                             __s/Richard A. Lloret _________
                                             RICHARD A. LLORET
                                             U.S. Magistrate Judge
